DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the preliminary amendment filed July 15, 2019.
Continuation Data
3.	This application claims priority to PCT/JP2017/040441, filed November 9, 2017.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	The Information Disclosure Statements filed on July 24, 2019 and June 5, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Allowable Subject Matter
6.	Claims 1 and 3-7 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of data analyzing devices for analytically processing data acquired by an instrumental analysis on a sample, wherein the device uses a program for data analysis configured to perform a differential analysis between a plurality of sample groups, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1 and 3-7 of the present claimed invention. Specifically, prior art fails to teach the claimed data analyzing device, comprising a data acquiring section configured to acquire data for each of a plurality of samples, the data representing a chromatogram or mass spectrum; an empirical information setting section configured to acquire or set a plurality of kinds of empirical information for each of the plurality of samples, the empirical information showing a property of each sample; a condition selecting section configured to allow an operator to select a condition for grouping based on first empirical information which is one of the plurality of kinds of empirical information; a group forming section configured to perform grouping of the plurality of samples into N groups based on the condition for grouping selected through the condition selecting section, where N is an integer equal to or greater than three; a group rearrangement condition specifying section configured to allow an operator to specify, for each of the N groups formed by the group forming section or for each of the samples included in each of the N groups, a condition for rearranging the N groups using second empirical information which is one of the plurality of kinds of empirical information; a group rearranging section configured to form M groups, where N>M, by selecting one or more groups from the N groups formed by the group forming section and merging the selected groups together as needed, based on the condition for rearranging the groups specified through the group rearrangement condition specifying section; and a differential analysis section configured to analyze a difference in a peak of the chromatogram or mass spectrum between a plurality of groups formed by the group forming section or the group rearranging section, using the data acquired by the data acquiring section and included in each of the groups, where the differential analysis section is configured to perform a differential analysis between the N groups formed by the group forming section, using the data corresponding to samples included in each of the N groups, and to perform a differential analysis between the M groups formed by the group rearranging section, using the data corresponding to samples included in each of the M groups. Prior art additionally fails to specifically teach the claimed non-transitory computer readable medium recording a program for data analysis configured to run on a computer to process data for a plurality of samples so as to perform a differential analysis between a plurality of groups into which the plurality of samples are to be classified, based on data representing a chromatogram or mass spectrum acquired for each of the plurality of samples, wherein: the program is configured to make the computer operate to execute: an empirical information setting step configured to acquire or set a plurality of kinds of empirical information for each of the plurality of samples, the empirical information showing a property of each sample; a condition selecting step configured to allow an operator to select a condition for grouping based on first empirical information which is one of the plurality of kinds of empirical information; a group forming step configured to perform grouping of the plurality of samples into N groups based on the condition for grouping selected in the condition selecting step, where N is an integer equal to or greater than three; a first differential analysis step configured to analyze a difference in a peak of the chromatogram or mass spectrum between the N groups formed in the group forming step, using the data corresponding to samples grouped into the N groups; a group rearrangement condition specifying step configured to allow an operator to specify, for each of the N groups formed in the group forming step or for each of the samples included in each of the N groups a condition for rearranging the groups using second empirical information which is one of the plurality of empirical information; a group rearranging step configured to form M groups, where N>M, by selecting one or more groups from the N groups formed in the group forming step and merging the selected groups together as needed, based on the condition for rearranging the groups specified in the group rearrangement condition specifying step; and a second differential analysis step configured to analyze a difference in a peak of the chromatogram or mass spectrum between the M groups formed in the group rearranging step using the data corresponding to samples included in each of the M groups. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892, reference cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 19, 2022